Title: Patrick Gibson to Thomas Jefferson, 28 June 1819
From: Gibson, Patrick
To: Jefferson, Thomas


          
             Sir
            Richmond 28th June 1819
          
          I have received your favor of the 25th and now hand you annex’d a/Sales of your 16 bls. flour Nt Prds $59.70 at your credit, I also annex a Statement of your a/curt to this day balanced by $1339.85 in your favor of which $500 is still due to Mr Vaughan; and $190 curtail & disct on your note to be paid on Friday, leaving $649.85 towards the payment of the note in bank—LeRoy & Co inform’d me that it was with difficulty they passed their dft on me for the $432.25 and of course could not include the $800. of this I advised Mr Vaughan, who has drawn for $300 and is in hopes in a few days of drawing for the balance—Flour is down to 5 & 5½$ and not likely to improve—Tobacco 4½ to $7 except for very prime which is scarce—
          
            I am With much esteem Your obt Servt
             Patrick Gibson
          
        